Citation Nr: 0904469	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-04 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1978 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran testified at a video hearing before the 
undersigned Veterans Law Judge in February 2008.

The Board previously remanded this matter in April 2008.


FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of PTSD due 
to a verified 
in-service stressor.  

2.  A psychosis did not manifest during service or within one 
year of separation from service, and the preponderance of the 
competent medical evidence is against a finding that a 
current psychiatric disorder is related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2008).

2.  A psychiatric disorder was not incurred in or aggravated 
by service and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9 (2008).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the Veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a June 2004 letter, the RO notified the Veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
Veteran with the development of his claim and informed the 
Veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the Veteran in obtaining.  
This notice complied with the timing requirements set forth 
in Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

A November 2008 letter informed the Veteran how VA determines 
disability ratings and effective dates.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim.  The service 
treatment records and relevant post-service records were 
obtained and associated with the claims file.  The Veteran 
has not identified any outstanding records that are pertinent 
to this claim.  The Veteran has been afforded a VA 
examination, from which an opinion was obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  

II. Analysis of Claim

A.  Legal Criteria

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including pscyhoses, if it is shown that the Veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

A personality disorder is not a disability for VA 
compensation purposes and may not be service-connected.  
However, an acquired psychiatric disorder which is 
superimposed on a personality disorder may be service-
connected if such acquired psychiatric disorder was incurred 
in or aggravated by service.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 
510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Discussion

The Veteran claims service connection for PTSD secondary to 
the in-service stressors of being shot in the leg and being 
harassed by fellow service members.  

The Veteran had active duty service from February 1978 to 
November 1978.  Medical records noted that the Veteran was 
admitted to the hospital following an accidental shooting in 
July 1978.  Service treatment record do not show any 
diagnoses of or treatment for a psychiatric condition.  

There is no evidence that a psychosis manifested to a 
compensable degree within one year of separation from 
service. 

Post-service VA medical records dated in April 1981 reflect 
diagnoses of alcohol abuse, character disorder, borderline 
type and possible schizophrenic disorder.

VA records dated in March 1985 reflect that the Veteran was 
admitted for treatment of alcohol dependency.  

VA hospital records dated in 1989 noted that the Veteran 
presented with complaints of anxiety, pulling his hair out 
and a belief that people outside were planning on harming 
him.  VA records noted diagnoses of atypical psychosis and 
alcohol dependence, in remission.  It was noted that the 
Veteran had a history of head trauma with loss of 
consciousness in 1981.  Psychological testing revealed 
cognitive deficits, related to head trauma in 1981, including 
perceptual and visual spatial abnormalities and attentional 
difficulties.  Projective psychologicals also revealed a 
gross thought process disorder with evidence of psychotic 
thinking.  

The Veteran had a VA examination in May 1995.  The examiner 
rendered Axis I diagnoses of anxiety disorder, not otherwise 
specified with features of PTSD and alcohol abuse, in 
remission.  Axis II diagnoses included personality disorder, 
not otherwise specified, with borderline and schizotypal 
traits.   

VA outpatient treatment records dated in February 2000 
reflect diagnoses of anxiety disorder, not otherwise 
specified and polysubstance abuse.

The Veteran had a VA psychiatric evaluation in May 2000.  
Axis I diagnoses included cannabis abuse, alcohol abuse, and 
mood and anxiety disorder, probably secondary to substance 
abuse and/or head injury.  Axis II diagnosis was antisocial 
personality disorder.  It was noted that, although the 
Veteran described traumatic incidents, he did not meet the 
criteria for a diagnosis of PTSD.
A treatment note dated in July 2001 indicated that the 
Veteran did not meet the criteria for a diagnosis of PTSD.  

In May 2003, VA mental health records reflect that the 
Veteran was admitted to the hospital after he presented with 
complaints that he wanted to kill someone.  An admission 
record noted an Axis I diagnoses of depression not otherwise 
specified with homicidal ideations, a history of dysthymia 
and marijuana abuse and alcohol abuse in remission.  An Axis 
II diagnosis of personality disorder, not otherwise specified 
(antisocial traits) was noted.  

The Veteran had a VA evaluation for PTSD in September 2004.  
The Veteran complained of depression and anger.  He reported 
that he was shot during service and that his platoon picked 
on him.  The examiner rendered Axis I diagnoses of dysthymic 
disorder and anxiety disorder, not otherwise specified.  It 
was noted that the Veteran reported increased arousal and 
avoidance behaviors.  The examiner opined that the Veteran 
did not meet the criteria for PTSD, though he was re-
experiencing the shooting event through memories triggered by 
current pain.  The examiner stated that the symptoms of PTSD 
that the Veteran reported were related to the Veteran's 
preoccupation with his mistreatment by numerous sources.  

A VA neurology evaluation in April 2005 noted an impression 
of poorly controlled PTSD with associated depression.  

VA medical records dated in 2006 show that a diagnosis of 
"PTSD prolonged questionable" was noted in a problem list.  

In March 2008, a VA examiner noted Axis I diagnoses of 
personality change due to traumatic brain injury and 
depressive disorder.  

The Veteran had a VA examination in May 2008.  The examiner 
noted that the claims file was reviewed.  The Veteran 
complained of PTSD.  He reported that he was shot during 
service and was mistreated by fellow service members.  The 
Veteran reported having nightmares and anger and being very 
down.  
The examiner discussed the Veteran's treatment history.  The 
examiner noted that the Veteran was not treated 
psychiatrically during service.  The examiner noted that VA 
records dated in April 1989 indicated that the Veteran was 
said to be paranoid and to have organic damage from subdural 
hematoma suffered in 1981 when he was hit in the head during 
a robbery.  The examiner noted that that the Veteran was 
treated in the mid-eighties for alcohol dependency and was 
diagnosed with alcohol dependence, organic affective 
disorder, cannabis abuse and a personality disorder in 1986.  

The VA examiner reviewed the Veteran's prior VA examinations.  
The examiner noted that the Veteran had a neuropsychiatric 
examination in 1995, during which the examiner diagnosed 
anxiety disorder, not otherwise specified and a personality 
disorder.  It was noted that the Veteran had a compensation 
and pension examination in September 2004 and was diagnosed 
with anxiety disorder, not otherwise specified and dysthymic 
disorder.  The examiner noted that an April 2005 VA 
neurological evaluation included a diagnosis of PTSD.

The examiner rendered Axis I diagnoses of psychosis - not 
otherwise specified, cognitive disorder - not otherwise 
specified, alcohol dependence in reported remission and 
cannabis abuse in reported remission.  The examiner rendered 
an Axis II diagnosis of personality disorder, not otherwise 
specified with paranoid and borderline traits.  The examiner 
opined that the Veteran's psychiatric problems are not 
related to service.  The examiner stated that the Veteran's 
psychotic condition may result from a general medical 
condition such as a head injury suffered in the past.  The 
examiner indicated that, alternatively, the Veteran's 
psychotic condition could result from long-term and severe 
substance abuse.  The examiner further noted that the Veteran 
had a long list of diagnoses over the years and had been seen 
recurrently for PTSD symptoms.  The examiner stated that it 
was very rare for the Veteran to have been seen as suffering 
from true PTSD and that the diagnosis of PTSD was made in the 
context of a neurological evaluation.

The Board concludes that there is a preponderance of the 
evidence against the Veteran's claim for service connection 
for an acquired psychiatric disorder.  The evidence shows 
that a psychiatric disorder did not manifest during service 
or within a year of separation from service.  Post-service 
medical records reflect diagnoses of various acquired 
psychiatric disorders, including pscyhosis, not otherwise 
specified, PTSD, dysthymia, depressive disorder and anxiety 
disorder.  The record does not contain any medical evidence 
linking an acquired psychiatric disorder to service.  Rather, 
the competent medical evidence of record indicates that the 
Veteran's psychiatric disorders are not related to service 
but are related to a history of head injury and substance 
abuse.   In the absence of competent medical evidence linking 
an acquired psychiatric disorder to service, the Board 
concludes that service connection for an acquired psychiatric 
disorder is not warranted.  As there is a preponderance of 
the evidence against the Veteran's claim, the Veteran may not 
be afforded the benefit of the doubt.  

ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


